Order entered January 27, 1970 granting plaintiff’s motion to amend her complaint by increasing the ad damnum clause unanimously reversed, on the law, on the facts and in the exercise of discretion, with $30 costs and disbursements to appellant, and the motion denied. More than a year and a half after the accident befalling her, plaintiff commenced her action. A year and a half thereafter she served her bill of -particulars. Then, some months later and three and a half years after the inception of her action, plaintiff sought to increase her damage claim six-fold, from $25,000 to $150,000. Her papers in support of her application are, wholly insufficient. They are devoid of any facts which disclose the merits of her case and they do not establish the existence of new injuries or the appearance of sequelae. The medical proof, moreover, fails to demonstrate that the $25,000 originally sought is inadequate to cover plaintiff’s injuries. (Tooley v. Howard Johnson’s Inc., 29 A D 2d 930; Kind V. Serebreny, 28 A D 2d 988; Jiminez v. Seickel & Sons., 22 A D 2d 643; Ferrari v. Paramount Plumbing & Heating Co., 20 A D 2d 878.) Concur — Eager, J. P., Steuer, Tilzer and Bastow, JJ.